
	

113 HRES 267 IH: Congratulating the University of Washington Huskies Men’s Crew Team for winning the 2013 Intercollegiate Rowing Association National Championship.
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 267
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2013
			Mr. McDermott (for
			 himself, Mr. Larsen of Washington,
			 Mr. Smith of Washington,
			 Ms. DelBene,
			 Mr. Kilmer,
			 Mr. Heck of Washington, and
			 Ms. Herrera Beutler) submitted the
			 following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the University of Washington
		  Huskies Men’s Crew Team for winning the 2013 Intercollegiate Rowing Association
		  National Championship.
	
	
		Whereas crew is the oldest intercollegiate sport in the
			 United States, dating back to 1852;
		Whereas the Intercollegiate Rowing Association
			 Championship, which began in 1895, is the oldest college rowing championship in
			 the United States and is one of the most prestigious championships in
			 collegiate rowing;
		Whereas the University of Washington first attended the
			 Intercollegiate Rowing Association Championship in 1913;
		Whereas the Washington Huskies Men’s Crew Team was the
			 number one ranked team in the United States all season and entered the
			 Intercollegiate Rowing Association Championships as the top seeded team;
		Whereas the University of Washington Huskies Men’s Crew
			 Team are the National Champions after a dominating performance at the 111th
			 Annual IRA National Championships;
		Whereas the Huskies capped a perfect weekend on Lake
			 Natoma by sweeping all 5 grand finals to win their third-consecutive and 16th
			 overall National Championship for the University of Washington Men’s
			 Crew;
		Whereas the Huskies broke their own record in
			 Intercollegiate Rowing Association history, with no team ever winning more than
			 4 consecutive Ten Eyck awards until the Huskies made it 5 in 2011, 6 in 2012,
			 and now 7 in 2013;
		Whereas the entire University of Washington Men’s Crew
			 Team should be commended for demonstrating determination, work ethic, and
			 heart;
		Whereas University of Washington Men’s Crew coach, Michael
			 Callahan, has led the team to 4 national titles, 2 second-place titles, never
			 lost a Ten Eyck award, and has accomplished a feat no other program in
			 collegiate rowing has ever accomplished, sweeping every Intercollegiate Rowing
			 Association category at the finals not once but twice;
		Whereas the Huskies Men’s Crew Team is also the 2013
			 Pac-12 Champions;
		Whereas the Husky men had a total of 11 student-athletes
			 selected to the Pac-12's All-Academic list with a minimum of a 3.0 minimum
			 grade point average; and
		Whereas Husky seniors were chosen for the Pac-12 All
			 Conference Rowing Team while sophomore Alex Perkins was honored as the Pac-12
			 Newcomer of the Year and head coach Michael Callahan received the Coach of the
			 Year award for the fourth straight year: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 University of Washington Huskies Men’s Crew Team on their stellar 2013 season
			 and for winning the 2013 Intercollegiate Rowing Association National
			 Championship; and
			(2)recognizes the
			 achievements of the rowers, coaches, and staff whose skill, discipline, and
			 dedication allowed them to reach such heights and continue the outstanding
			 legacy of the University of Washington Crew program.
			
